                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SDAHRIE HOWARD, et al.,                    )
                                           )   Case No. 17-cv-8146
           Plaintiffs,                     )
                                           )   Judge Matthew F. Kennelly
     v.                                    )
                                           )
COOK COUNTY SHERIFF’S OFFICE et al.,       )
                                           )
           Defendants.                     )

                 PLAINTIFFS’ MEMORANDUM IN SUPPORT
               OF THEIR MOTION FOR CLASS CERTIFICATION




                                       1
                                                           TABLE OF CONTENTS



I. INTRODUCTION ................................................................................................................................... 1
II. FACTUAL SUMMARY ........................................................................................................................ 2
   A.        The Complex is a Single, Centrally Administered Facility .............................................................. 2
        1.      The Jail, Cermak, and Leighton Courthouse Are a Single Complex ............................................ 2
        2.      The Hierarchically Organized CCSO Centrally Controls Detainees ............................................ 2
        3.      Class Members Work Throughout the Complex in Non-Policy-Making Positions...................... 3
   B. The Pervasive Sexual Harassment Ranges from Verbal Sexual Abuse to Targeted Masturbation
   and Sexual Assault .................................................................................................................................... 5
        1. Every day inmates direct gender-based epithets, sexual comments and threats, and lewd sexual
        gestures at Plaintiffs and Class Members.............................................................................................. 6
        2. Inmates expose their genitals to, masturbate at, and sexually assault Plaintiffs and Class
        Members ............................................................................................................................................... 8
   C.        Rates of Reported Sexual Misconduct Exceed Rates at Similar Facilities ..................................... 11
   D.        All Class Members Are Subjected to Inmate Sexual Harassment .................................................. 13
        1. Direct harassment occurs throughout the Complex and to Plaintiffs and Class Members in all
        types of jobs ........................................................................................................................................ 13
        2.      All Class Members are also subject to ambient harassment ....................................................... 15
   E.        Defendants Were Aware of the Widespread Sexual Harassment ................................................... 16
   F. Defendants Maintained Complex-Wide Policies and Practices That Enabled the Sexual
   Harassment and Can Be Addressed Through a Complex-Wide Injunction ............................................ 17
        1. CCSO failed to adopt reasonable measures throughout the Complex to reduce harassment that
        have been effective at other institutions or are common- sense solutions to rampant sexual
        harassment........................................................................................................................................... 18
        2. CCSO’s Disciplinary System Fails to Appropriately Punish or Deter Sexual Harassment by
        Inmates ................................................................................................................................................ 21
III. ARGUMENT ...................................................................................................................................... 25
   A.        The Proposed Class Is Ascertainable .............................................................................................. 25
   B.           The Proposed Class Satisfies the Requirements of Rule 23(a) ................................................... 25
        1.      The Proposed Class Satisfies the Numerosity Requirement ....................................................... 25
        2.      The Proposed Class Satisfies the Commonality Requirement .................................................... 26
        3.      Plaintiffs Satisfy the Typicality Requirement ............................................................................. 32
        4.      Plaintiffs and Their Counsel Are Adequate Representatives ...................................................... 33

                                                                                 i
  C.           The Proposed Class Satisfies the Requirements of Rule 23(b)(3) .............................................. 34
       1. Questions Common to Class Members Predominate Over Questions Affecting Only Individual
       Members ............................................................................................................................................. 34
       2.      A Class Action Is Superior to Other Methods for Adjudicating the Matter ............................... 34
  D.        The Class Meets the Requirements for Issue Certification Under Rule 23(c)(4) ........................... 35
IV.         CONCLUSION ............................................................................................................................... 35


                                                      TABLE OF AUTHORITIES

Cases
Adams v. RR Donnelley & Sons, 98 C 4025, 96 C 7717, 2001 U.S. Dist. LEXIS 4247 (N.D. Ill.
  Apr. 6, 2001) ............................................................................................................................. 28
Alexander v. Casino Queen, Inc., 739 F.3d 972 (7th Cir. 2014) .................................................. 26
Andrews v. City of Philadelphia, 895 F.2d 1469 (3d Cir. 1990) .................................................. 29
Bolden v. Walsh Constr. Co., 688 F.3d 893 (7th Cir. 2012) ......................................................... 28
Brand v. Comcast Corp., 302 F.R.D. 201 (N.D. Ill. 2014) .................................................... passim
Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013) ..................................................................... 34
E.E.O.C. v. Int'l Profit Assocs., Inc., 654 F. Supp. 2d 767 (N.D. Ill. 2009) ................................. 27
Eddy v. City & Cty. of Denver, No. 15-cv-02539-MSK-STV, 2018 U.S. Dist. LEXIS 49428 (D.
  Col. Mar. 26, 2018) ................................................................................................................... 30
EEOC v. Int’l Profit Assocs., 647 F. Supp. 2d 951 (N.D. Ill. 2009) ............................................. 30
Fournigault v. Indep. One Mort. Corp., 234 F.R.D. 641 (N.D. Ill. 2006) .................................... 33
Freitag v. Ayers, 463 F.3d 838 (9th Cir. 2006)....................................................................... 28, 30
Hale v. AFNI, Inc., 264 F.R.D. 402 (N.D. Ill. 2009) .................................................................... 26
Healy v. IBEW, Local Union No. 134, 296 F.R.D. 587 (N.D. Ill. 2013) ................................ 26, 32
Henson v. City of Dundee, 682 F.2d 897 (11th Cir. 1982) ........................................................... 29
Int'l Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977) ........................................ 35
Los Angeles Dep’t of Water & Power v. Manhart, 435 U.S. 702 (1978) ..................................... 32
Markham v. White, 171 F.R.D. 217 (N.D. Ill. 1997) .................................................................... 33
Messner v. Northshore Univ. HealthSystem, 669 F.3d 802 (7th Cir. 2012) ................................. 26
Mullen v. GLV, Inc., No. 18 C 1465, 2019 U.S. Dist. LEXIS 9034 (N.D. Ill. Jan. 18, 2019) ...... 25
Mullins v. Direct Dig., LLC, 795 F.3d 654 (7th Cir. 2015) .......................................................... 25


                                                                              ii
Muro v. Target Corp. 580 F.3d 485 (7th Cir. 2009) ..................................................................... 32
Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002)....................................................... 27
Powell v. Morris, 37 F. Supp. 2d 1011 (S.D. Ohio 1999) ............................................................ 28
Rosario v. Livaditis, 963 F.2d 1013 (7th Cir. 1992) ..................................................................... 33
Scruggs v. Garst Seed Co., 587 F.3d 832 (7th Cir. 2009) ............................................................ 26
Van v. Ford Motor Co., No. 14-cv-8708, 2018 U.S. Dist. LEXIS 166755 (N.D. Ill. Sep. 27,
   2018).......................................................................................................................................... 26
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) ............................................................ 26, 31

Other Authorities
Fed. R. Civ. P. 23 .......................................................................................................... 1, 25, 33, 34
NEWBERG, CLASS ACTIONS § 1115(b) (1977) ............................................................................... 32




                                                                         iii
                                       I. INTRODUCTION

       At the Cook County Jail and the adjoining George N. Leighton Criminal Courthouse

(together “the Complex”), male detainees regularly masturbate at and expose their genitals to

female employees. They bombard women with sexual threats and sexualized epithets, insults, and

gestures. The level of sexual harassment far exceeds that at comparable correctional institutions

and pervades the entire Complex. And for too many years, the women’s employers – Cook County

and the Cook County Sheriff’s Office (“CCSO”) (collectively the “Defendants”) – have failed to

take adequate steps reasonably calculated to curtail that harassment. Defendants’ Complex-wide

policies and practices, not discretionary decisions of a few rogue managers, facilitated detainees’

sexual harassment of female employees.

       Ten female employees now seek leave to litigate their claims against the Defendants

pursuant to Fed. R. Civ. P. 23(b)(3) or alternatively Rule 23(c)(4) on behalf of themselves and

members of a proposed Class of about 2,000 women employed by Defendants since April 23,

2015. Notably, Plaintiffs present herein documented evidence of sexual harassment of more than

500 unique Class Members and almost 2000 separate complaints of sexual harassment by Class

Members during the liability period.

       The proposed Class consists of women employed during the liability period by either

Defendant at the Complex, except for certain high-level employees. Defendants’ failure to take

adequate steps to curtail the harassment violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq.; the Illinois Civil Rights Act, 740 ILCS 23/5(a)(1); and the

Equal Protection Clause of the United States Constitution. Plaintiffs seek injunctive relief to

improve Defendants’ policies going forward and monetary relief to compensate themselves and

Class Members for the harm already suffered.

                                                1
                                    II. FACTUAL SUMMARY

A.      The Complex is a Single, Centrally Administered Facility

        1.      The Jail, Cermak, and Leighton Courthouse Are a Single Complex
        The Cook County Department of Corrections (“DOC”) houses pretrial detainees at the

Complex, which includes housing divisions, health care facilities (“Cermak”),1 and a receiving and

classifications unit (“RCDC”).2 The Jail adjoins the Leighton Criminal Courthouse (“Leighton”)

externally and via underground tunnels through which hundreds of detainees are transported each

day to appear for hearings in their criminal cases. CCSO’s Court Services Department (“CSD”)

secures detainees and provides security for Courthouse personnel.3 The Jail, Cermak, and Leighton

together constitute a single-site Complex over which CCSO is charged with control of detainees.4

        2.      The Hierarchically Organized CCSO Centrally Controls Detainees
        CCSO promulgates rules, regulations, policies and procedures governing the conduct of

inmates and the protection of employees throughout the Complex.5 CCSO’s policies regulating

inmate conduct, such as the disciplinary code, apply to all inmates and are described in an Inmate

Information Handbook.6 Policies and procedures regulating inmate treatment, including use of




1
  Cermak Health Services, a division of Cook County Health previously known as Cook County Health and
Hospitals System (“CCHHS”), provides daily health care to detainees at the Jail. See Cook County Health,
Locations,     https://cookcountyhealth.org/locations/cermak-health-services-of-cook-county/     (visited
5/2/19). Healthcare is provided throughout the Complex and is not confined to Cermak.
2
   See Cook County Sheriff’s Office, Corrections, https://www.cookcountysheriff.org/cook-county-
department-of-corrections (visited 4/17/19); Cook County Health Services, About Us,
https://www.cookcountyhhs.org/locations/cook-county-jail-health-services/about-us/(4/18/19).
3
  Ex. 3, Declaration of Brad Curry in Brown, et al. v. Cook Co., et al, 17-cv-08085, Dkt. 24-1 (Nov. 15,
2017) (“Curry Decl.”) at ¶¶ 3-4.
4
  CCSO Answer and Affirmative Defenses to Consolidated Complaint, Dkt. 147 (“CCSO Answer”), ¶31
5
  CCSO Answer ¶ 32.
6
  Ex. 3, Curry Decl. ¶ 7. See also, Ex. 7, DOC Inmate Information Handbook, 2d Edition effective July
2017, CCSO_Howard_0000126-169, at 0000141-147.



                                                   2
force and restraints and inmate grievances, apply to all personnel, regardless of the division or

location of work.7

        CCSO maintains control of the Complex through a hierarchical reporting structure. Each

CCSO department reports up to Sheriff Thomas J. Dart, including the DOC and CSD which, since

2015, have been overseen by Bradley Curry. 8 Several Assistant Executive Directors and

Superintendents oversee inmate housing divisions, RCDC, and other units including Inmate

Services, External Operations, and Transportation and report to senior administrators. Under them

are Lieutenants, Sergeants, and Correctional Officers.9 The CSD is similarly hierarchical, as is

Cermak.10 Class Members, like all other personnel, must follow the chain of command.11

        3.      Class Members Work Throughout the Complex in Non-Policy-Making
                Positions.
        Class Members work throughout the Complex, including in each of the housing divisions,

RCDC, Cermak, and Leighton.12 For example, Plaintiffs Correctional Officers Hobbs, Howard,

Crawford-Alexander, and Altman collectively have worked in Divisions 2, 3, 4, 5, 6, 8, 9, 10, 11,

the Administrative Relief Team Unit, the Residential Treatment Unit (“RTU”), the Strategic

Operations and Information Unit, Central Kitchen, RCDC, Cermak, and External Operations –




7
  CCSO Answer ¶31. See also, Ex. 4, DOC Procedures Manual dated Nov. 1, 2017, Policy 704, Inmate
Disciplinary Procedure, CCSO_Howard_0061376-82; Ex. 3, Curry Decl. ¶¶ 16-24; Ex. 6, January 11, 2019
Deposition of Brad Curry (“Curry Dep.”) at 294:14-20.
8
  Ex. 3, Curry Decl. ¶ 1.
9
  Ex. 11, DOC Organizational Chart dated Feb. 2018, CCSO_Howard_0078538-539.
10
   Ex. 13, CCHHS Organizational Chart dated September 5, 2014, CCSO_Howard_0000241-245.
11
   Id.; Ex. 12, DOC General Order 1.15, eff. Jan. 29, 2007, re. Chain of Command, at III(B)(7),
CCSO_Howard_0073686-87.
12
   See generally Ex. 1, Group Declaration Exhibit (includes declarations of 142 class members who have
experienced sexual harassment at the Complex (organized alphabetically by class member last name,
indexed, and bookmarked). Declarations cited herein, unless otherwise specified, are included in this Group
Declaration Exhibit and are cited by class member name.).



                                                    3
virtually every location in the Jail and Cermak.13 Plaintiffs Deputies Jones, Plasencia, Wilson, and

Ranney collectively have been assigned to numerous courtrooms, the front door, the CR team

(which works all over Leighton), bond court, the 10th floor psychiatric clinic, and the forensic

clinic.14 Plaintiff Burroughs, a paramedic employed as a Correctional Medical Technician and

Emergency Response Technician, has had long-term assignments in Divisions 2 and 10 and has

been “borrowed out” to Divisions 9, 11 and RCDC. 15 Plaintiff Freeman, a Correctional

Rehabilitation Worker (“CRW”) has worked in Divisions 2, 3, 4, 5, 9, 11, 17, RTU, Division 6

Annex, the law library and Cermak. 16 Class Members similarly have worked in multiple

assignments throughout the Complex.17

        Regardless of their specific assignments, Class Members move around the Complex and

regularly interact with inmates. For example, many correctional officers’ duties require them to

transport inmates to locations throughout the Jail.18 Deputies have been required to travel from the




13
   Ex. 14, Deposition of Sdahrie Howard (“Howard Dep.”) at 98:8-112:8; Ex. 33, Deposition of Kimberly
Crawford-Alexander Moreci (“Crawford-Alexander Dep.”) at 7:22-12:25; Ex. 17, Deposition of Ellenor
Altman (“Altman Dep.”) at 120:19-147:22; Ex. 16, Deposition of Denise Hobbs (“Hobbs Dep.”) at 90:5-
96:23, 106:19-23, 108:17-19.
14
   Ex. 23, Deposition of Esther Jones (“Jones Dep.”) at 32:17-33:23; Ex. 38, Deposition of Susana Plasencia
(“Plasencia Dep.”) at 32:15-25, 34:3-13, 37:8-42:5; Ex. 39, Deposition of Tawanda Wilson (“Wilson Dep.”)
at 18:20-20:3, 25:8-25, 36:15-37:3; Ex. 37, Deposition of Balvina Ranney (“Ranney Dep.”) at 26:22-27:18.
15
   Ex. 9, Deposition of Tavi Burroughs (“Burroughs Dep.”) at 125:23-126:13.
16
   Ex. 15, Deposition of Dominique Freeman (“Freeman Dep.”) at 96:16-97.
17
   See, e.g., R. Williams Decl. ¶ 1 (CRW, in Divisions 1, 9, 4, 8/RTU, and 6 since 2013); Ponce Decl. ¶¶ 1-
2 (CO in Divisions 4, 10, 11, Receiving, and RTU since 2012); Green Decl. ¶ 1 (nurse in Divisions 2, 3-
North, 10, and 11 since 2015); C. Lopez Decl. ¶ 1 (CO in Divisions 3, 8 and Cermak, the Kitchen, and
Receiving since 2012).
18
   See, e.g., McCoy Decl. ¶ 2 (CO assigned to criminal courts detainee transportation team, transporting
detainees from their divisions to and from court); Simon-Hall Decl. ¶ 2 (CO assigned to movement team,
transporting detainees from their divisions to and from the bridge); Hill-Shumpert Decl. ¶ 2 (CO was
assigned to Receiving, transported detainees from their divisions to and from Receiving).



                                                    4
Courthouse to the bridge and work in locations other than their assignments.19 Medical and mental

health personnel also work all over the Complex. In housing divisions, they distribute medication,

provide routine care, and respond to emergencies.20 They enter onto housing tiers, work in clinics

(“dispensaries”) in housing divisions, conduct assessments in the intake unit, and deliver medical

and mental health services to inmates housed in Cermak and the RTU.21 Class Members also work

overtime and special assignments in divisions other than their routine assignments.22

        Plaintiffs’ and Class Members’ positions do not entail policymaking.23 All are subject to

relevant CCSO and County policies developed by persons above them in the hierarchy.

B.      The Pervasive Sexual Harassment Ranges from Verbal Sexual Abuse to Targeted
        Masturbation and Sexual Assault
        Inmate sexual harassment permeates the Jail, the Courthouse and Cermak. Female

employees are subjected to it regardless of the division or department to which they are assigned

or the position they hold. As demonstrated by the deposition testimony of Plaintiffs, the 142

declarations submitted by Class Members, and analysis of Defendants’ own records, Plaintiffs

have documented that at least 500 unique Class Members have been subjected to sexual

harassment. 24 Plaintiffs’ expert Dr. Kathleen Lundquist and Defendants’ expert Dr. Benjamin

Wilner, identified between 1745 and 2200 written complaints of sexual harassment between




19
   See Correa Decl. ¶¶ 1-2; Herrera Decl. ¶¶ 1-2; Mlinarcik Decl. ¶ 3; Nelson Decl. ¶¶ 2-3; P. Scott Decl.
¶¶ 1-2; Shields Decl. ¶ 1; Trejo Decl. ¶ 1.
20
   See, e.g. B. Taylor Decl. ¶¶ 1-2; Lanier Decl. ¶¶ 1-2.
21
   See D. Thomas Decl. ¶¶ 1-2; Neylon Decl. ¶¶ 1-2; McBride Decl. ¶¶ 1-2.
22
   See, e.g., Anderson Decl. ¶ 2; Lanier Decl. ¶ 1; Mercherson Decl. ¶ 1; Braxton Decl. ¶ 2; Healy Decl. ¶1.
23
   Individuals with policy-making authority are not part of the Class. See Third Consolidated Compl. (Dkt.
No. 143) ¶ 68 and Exhibit A to same. See also, Ex 6, Curry Dep. 81:5-20.
24
   See generally, Ex. 1, Group Declaration Exhibit.



                                                     5
January 2015 and September 2018.25 Plaintiffs’ expert Louise Fitzgerald, who specializes in the

study of sexual harassment and workplace mistreatment, described the Complex as “the most

sexually toxic work environment I have encountered in over 30 years of research and practice.”26

        1. Every day inmates direct gender-based epithets, sexual comments and threats,
           and lewd sexual gestures at Plaintiffs and Class Members
        On a daily basis, inmates degrade female employees with sexual threats and comments,

gender-based epithets, remarks about their appearance, and lewd sexual gestures. 27 Inmates

address Class Members with slurs like “bitch,” “ho,” and “cunt.”28 They subject female employees

to sexual propositions and comments about their bodies and physical appearance, such as: “You’re

nice and thick,” “Betty Big Boobs,” “big sexy ass,” and “Look at that pregnant bitch! You know

what they say about pregnant pussy, it’s real good!” 29

        Inmates make graphic and violent sexual threats, often while masturbating, such as: “I want

to suck your pussy,” “I’m gonna fuck the shit out of you,” “I’m going to fuck you,” “Put my dick




25
   Ex. 20, Expert Rebuttal Report of Kathleen Lundquist, Ph.D. (“Lundquist Rep.”), April 12, 2019 at ¶ 7;
Ex. 24, Expert Report of Benjamin S. Wilner, Ph.D., March 7, 2019, (“Wilner Rep.”) at Exhibit 3.
26
   Ex. 22, Expert Report of Louise F. Fitzgerald, Ph.D (“Fitzgerald Rep.”), Feb. 4, 2019, at 8.
27
   See, e.g., McCoy Decl. ¶ 4 (“The sexual harassment by detainees happens every day … I walk past
different male detainees all day. Every time I walk past [one] I hear things like, “God damn, look at that
big ass” and other comments, like calling me a “hoe” or a “bitch.”); Ponce Decl. ¶ 4 (“Every day, inmates
catcall me and make comments about my appearance and my body”); C. Muhammad Decl. ¶ 3 (“Inmates
[make] sexual comments toward me on a daily basis, including threats about how they want to sexually
assault me.”); Myart Decl. ¶¶ 3, 10 (“[Inmates make] crude or sexual comments on a daily basis, including
regular comments about my appearance and how they want to sexually assault me, now and after they are
released,” “You know you want some of this,” and “I’m going to find you and give you what you need’”);
Bowen Decl. ¶¶ 3, 8 (daily comments like, “I’m gonna fuck the shit out of you,” “Look at this dick,” and
“Just wait and let me cum”); Taylor Decl. ¶¶ 3, 8 (daily comments like, “I want to suck your pussy,” and,
“Let me lick your ass”); J. Brown Decl. ¶ 10 (“The vulgar comments are part of my daily routine”).
28
   See, e.g., Ex. 39, Wilson Dep. 162:5-18, 167:17-20 (Detainee exposed his penis and said, “‘Bitch, just
put a cracker on it and eat it.’”); Ex. 9, Burroughs Dep. 148-50, 293-94 (cunt, bitch); Correa Decl. ¶ 7 (bitch,
cunt, whore); C. Muhammad Decl. ¶ 4 (bitch, whore, cunt).
29
   L. Anderson Decl. ¶ 4; Insley Decl. ¶ 11; D. Thomas Decl. ¶ 10; Henderson Decl. ¶ 12.



                                                       6
in your ass,” “I’m going to find you and give you what you need,” “I’ll bend you over and fuck

the shit out of you with your fat ass,” “I could rip that ass open,” “I hope you get fucked up the

ass, I hope this bus flips and you fucking die and someone rapes your dead body,” “I’d like to rape

you in your mouth,” and “I will rape you.”30 Inmates also direct lewd sexual gestures at female

employees, for example, making licking motions with their tongues, simulating oral sex, and hand

movements near or on their genitals, to mimic masturbating.31

        Plaintiffs have documented hundreds of incidents of incessant and vulgar verbal

harassment directed at Class Members.32 This evidence likely illustrates just a fraction of the daily

verbal harassment and assaults directed at women. Most verbal harassment was not reported

because Defendants’ policies and institutional culture of tolerating inmate sexual harassment of

female staff resulted in widespread underreporting of inmate sexual harassment, especially of the

graphic and extreme verbal harassment. 33 All three Plaintiffs’ experts believe verbal sexual

harassment is prevalent and severely underreported.34



30
    S. Taylor Decl. ¶ 8; Bowen Decl. ¶ 8; Ellis Decl. ¶ 5; Myart Decl. ¶10; C. Lopez Decl. ¶ 10; Ex. 38,
Plasencia Dep. 236: 13-14; Strickland Decl. ¶ 14; Cribbs Decl. ¶ 8. See also, Ex. 37, Ranney Dep. 238:12-
241:10 (testifying to numerous sexual threats such as, “I’ll fuck the shit out of you,” “I’m going to fuck you
in your ass,” “I’m going to put my dick on you if you come in here,” “I’ll rape you and your kids,” etc.);
Insley Decl. ¶ 4 (Detainee “was physically confrontational and aggressive towards me while
masturbating…every time I went [in the lockup] he threatened me.”).
31
    See, e.g., Hunter Decl. ¶8 (detainees “lick their tongue at me or make hand movements as if
masturbating”); J. Brown Decl. ¶ 8 (“[T]he detainee was walking with his hands in the front of his pants,
making hand gestures as if he was masturbating”).
32
   See generally, Ex. 2 (Exhibit 2 provides a summary of evidence of verbal and physical sexual harassment
incidents that have been documented in Defendants’ incident reports, class member declarations, and
Plaintiff testimony. The summary includes evidence of sexual harassment experienced by over 500 class
members who are assigned to positions throughout the Complex.)
33
    See infra Section II.C.
34
    Ex. 18, Expert Report of Jeanne S. Woodford (“Woodford Rep.”), February 1, 2019 at ¶ 36 (“severely
underreported”); Ex. 20, Lundquist Rep. ¶ 25 (“many, possibly a huge majority” were not reported); Ex.
22, Fitzgerald Rep. 7-8 ( “profound under-estimate”).



                                                      7
        2.       Inmates expose their genitals to, masturbate at, and sexually assault
                 Plaintiffs and Class Members
        In addition to vulgar sexual epithets, gestures, and threats, inmates, on a daily basis, expose

their genitals to and masturbate at Plaintiffs and Class Members. Plaintiffs’ expert counts 1,745

reported incidents of indecent exposure or masturbation from January 2015 to October 2018, in

locations all over the Complex.35

        On housing tiers, inmates masturbate through the food ports of their cell doors (the

“chuckholes”) and in the showers (positioning themselves intentionally in view of female staff)

and dayrooms, often in coordination.36 They thrust their penises at nurses delivering medication,

laundry workers passing uniforms, and social workers collecting grievances. 37 They climb on

tables to masturbate at female employees and masturbate at them in front of the officers’ security

“bubbles.”38 In 2014, two naked detainees chased Officer Sharon Robinson with their penises in

their hands, while masturbating and yelling, “Come in here bitch…Come suck this dick and I’m




35
   Ex. 20, Lundquist Rep. 13; Ex 49, Plaintiffs 001477-1494.
36
   See, e.g., Ray ¶ 8 (6-8 inmates simultaneously masturbating through chuckholes); Henderson Decl. ¶ 6,
(social worker approaching an inmate’s cell for signature and inmate stuck his penis out of the chuckhole
and said “Grieve that, bitch!”); C. Muhammad Decl. ¶5 (two inmates masturbating out of their chuckholes,
side by side, staring at correctional officer while she supervised the tier from the bubble, purposely in her
line of vision, for an hour); Winter Decl. ¶4 (while doing the count on a night shift: “Once, I flashed the
light into the cell and put my face near the chuckhole and the inmate had his penis in the chuckhole, two
inches from my face”); Burge Decl. ¶ 7 (inmates would masturbate through chuckholes in Div. 6, almost
always more than one at a time); Calvin Decl. ¶ 18 (every single detainee on the entire tier exposing
themselves out of their chuckholes); McCord Decl. ¶ 6 (describing incident in 2015 when three inmates
purposely masturbated at her from the shower) Healy Decl. ¶ 6, (“While I was waiting to distribute
medicine, I would sit in the “bubble,” an enclosed glass area between the tiers where the officers sit. Inmates
who were in the day room would see me walk into the bubble, and then walk over to the glass and expose
themselves—occasionally doing the ‘helicopter,’ i.e. twirling their penises around in a circular motion”).
37
   See also Dunmars Decl. ¶ 4; Harms Decl. ¶ 6; Hunter Decl. ¶ 6.
38
   Ellis Decl. ¶ 7; Esquivel Decl. ¶ 8; Bryant Decl. ¶ 7; Harris Decl. ¶ 4; Healy Decl. ¶¶ 6, 8, 11, 13; Hill-
Shumpert Decl. ¶ 5, 15.



                                                      8
going to fuck you.”39 In 2015, an inmate rushed at Officer Rita McCoy while she opened a tier

door, began masturbating, and blocked her in.40

       Outside housing tiers, inmates masturbate at female employees from the “bullpens” (group

holding cells), in the tunnels, medical clinics, mental health offices, law libraries, visiting cages,

and on buses used to transport them.41 In 2017, Sergeant Latarsha Anderson was loading inmates

onto a bus when one called her over to a nearby holding cell. When she arrived, five or six inmates

were lined up, masturbating at her, and one ejaculated.42 Approximately two years ago, Nurse

Maxie Simon was dressing a detainee’s wound that was right above his groin area. He pulled out

his penis, slathered it with ointment, and began masturbating. She had to dress the wound while

he had an erection.43 Inmates masturbate at Mental Health Specialists in closet-sized offices with

no panic buttons.44

       Throughout Leighton, inmates masturbate at female Deputies, including Plaintiffs Jones,

Plasencia, Wilson and Ranney, in the lockup areas behind the courtrooms and during transport

within the building. 45 Until after this lawsuit was filed, Deputies were required to transport

detainees between the bridge and courtroom lockups and were frequently subjected to multiple




39
   Ex. 21, Deposition of Sharon Robinson (“Robinson Dep”) 97:24-99:25.
40
   McCoy Decl. ¶ 6.
41
   See, e.g., Insley Decl. ¶¶ 4, 5; Herrera Decl. ¶ 4; Wright Decl. ¶ 9; McBride Decl. ¶ 4 (detainees
masturbated in medical treatment rooms or lab); Bowie Decl. ¶ 9 (detainees masturbated in mental health
clinic); Delegan Decl. ¶ 3 (detainees masturbated in law libraries); Champ Decl. ¶7-8 (detainees
masturbated in visiting cage); Hatten Decl. (detainees masturbated on buses).
42
   Anderson Decl. ¶ 8.
43
   Simon Decl. ¶ 7.
44
   Bowie Decl. ¶¶ 9-10; Hogueisson Decl. ¶ 4; Jacobowski Decl. ¶ 9; Mercherson Decl. ¶¶ 5-6.
45
   See Ex. 23, Jones Dep. 111:15-112:4; Ex. 38, Plasencia Dep. 95:3-9; Ex. 39, Wilson Dep. 162:5-18; Ex.
37, Ranney Dep. 96:9-19.



                                                   9
inmates exposing themselves or masturbating.46 Plaintiff Ranney had to transport a prisoner who

began masturbating right next to her. When she arrived on the bridge minutes later, several inmates

were masturbating right there.47

        Exhibitionist group masturbation by inmates is common. Officer Sharon Taylor would

encounter “as many as ten to fifteen detainees masturbating in the same bullpen at the same time.”

And, Officer Alexis Taylor recounted an incident where “[s]ix or more detainees were standing

there with their penises in their hands and aggressively masturbating as I walked by.”48

        The brazen sexual harassment of female employees includes sexual assault. Inmates rub

themselves against female employees, touch their breasts, and grab their rear ends.49 In 2017, an

inmate with a history of faking medical emergencies to expose himself to female medical staff

faked a seizure. While ERT Shirley McBride placed him in a wheelchair, he rubbed his head

against her breasts. Class Member Griggs testified, “[d]aily, inmates grab my butt and brush up

against my breasts.” 50 Inmates also ejaculate at and on female employees. 51 Lieutenant Hazel




46
   See e.g., Jagielski Decl. ¶ 6; Ex. 37, Ranney Dep. 41:13-42:7; Nelson Decl. ¶ 3.
47
   Ex. 37, Ranney Dep. 75:3-20.
48
   S. Taylor Decl. ¶ 4; Cribbs Decl. ¶ 4; A. Taylor Decl. ¶ 7.
49
   B. Taylor Decl. ¶ 9 (detainee “rubbed up” against her backside); C. Brown Decl. ¶ 5 (detainee grabbed
her hand); Spencer Decl. ¶ 7 (detainee groped her butt while she was dispensing medication in the
interlock); ¶ 10 (every time she had to pass a group of detainees on the stairwell, one of them would touch
her); Ex. 14, Howard Dep. 127:12-17; 139:12-140:14; Ex. 9, Burroughs Dep. 130:4-13; 132:20-133:2.
50
   Griggs Decl. ¶ 11.
51
   See, e.g., Ex. 9, Burroughs Dep. 129:12-18, 261:6-262:1 (detainee ejaculated onto the glass in front of
her); Garner Decl. ¶ 4 (same, and she had to move away to avoid being hit with semen); McClelland Decl.
¶ 5 (inmate ejaculated on the observation bubble window); Krzyzowski Decl. ¶ 8 (inmate masturbated and
ejaculated in front of her); M. Brown Decl. ¶ 4 (inmate put his exposed penis up against the glass,
masturbated, and ejaculated in front of her and other female employees); see also, Ex. 14, Howard Dep.
283:23-284: 7; Y. Wilson Decl. ¶ 8; Bowen Decl. ¶ 5; L. Anderson Decl. ¶ 8; B. Jones Decl. ¶ 6; Crump
Decl. ¶15, 17; Nelson Decl. ¶ 4; Trejo Decl. ¶ 3; Hunter Decl. ¶ 6; Long Decl. ¶ 11; B. Taylor Decl. ¶ 15;
Keys Decl. ¶ 8; Holmes-Miller Decl. ¶ 6.



                                                    10
Derden encountered three inmates masturbating at her simultaneously out of their chuckholes, and

one of them ejaculated, projecting fluid at her. Nurse Patricia Dianne Green witnessed an inmate

ejaculate on her female coworker’s hands.52

C.      Rates of Reported Sexual Misconduct Exceed Rates at Similar Facilities
        Detainee sexual misconduct occurs at a staggering frequency. Plaintiffs’ expert, Dr.

Kathleen Lundquist, identified 1,745 incidents in the CCSO data between January 2015 and

September 2018.53 CCSO’s own statistician (who included incidents directed at the Assistant

Public Defenders) identified more than 2,000 incidents in the same period.54

        Sexual misconduct at the Complex exceeds that in California prisons, the only other

correctional institutions with published data.55 Plaintiffs’ expert Jeanne Woodford used the data of

CCSO’s statistician to calculate that guilty determinations on sexual misconduct incidents in the

Jail’s “high security” Divisions 8, 9, and 10, were from 4.14 to 7.04 times greater than comparable

California high security prisons, while the incident rate outside of the high security divisions was

4.17 times greater than California general population prisons. 56 The actual number of inmate

sexual misconduct incidents is much higher than reported because Defendants’ policies and

practices have led to severe underreporting. CCSO precludes non-uniform staff – including two

Plaintiffs and hundreds of Class Members employed as social workers, law librarians, and in




52
   Derden Decl. ¶ 7; Green Decl. ¶ 11.
53
   Ex. 20, Lundquist Rep. 7.
54
   Ex. 24, Wilner Rep. Exhibit 3; Ex. 20, Lundquist Rep. 7. To put this in perspective, the plaintiffs in
Berndt v. California Dept. of Corrections complained of 2,000 documented incidents of masturbation in
the entire California prison system from 1997 to 2010. See Case No. C03-3174 PJH (BZ), Dkt. 407 (Fifth
Amended Complaint filed 1/31/11).
55
   Ex. 19, Expert Rebuttal Report of Jeanne Woodford (Corrected) April 30, 2019, (“Woodford Rebuttal
Rep.”) at 5-6; Ex. 41, April 26, 2019 Deposition of Benjamin Wilner (“Wilner Dep.”) at 232:21-233:9.
56
   Ex. 19, Woodford Rebuttal Rep. 5-6.



                                                   11
healthcare positions – from reporting incidents in the Jail’s reporting system that triggers discipline

for inmates. 57 These women, who had to rely on sworn staff to submit incident reports,

encountered various obstacles.58 Plaintiffs’ expert Woodford, whose experience spans decades,

emphasized that it is “not customary or reasonable for a correctional facility to have no system for

civilians to directly report inmate misconduct.”59 Deputies similarly had no access to CCOMS

until November 2017, after Plaintiffs filed suit and until then had to hand write reports and ask

their supervisors to process them. 60

        Moreover, many Class Members stopped reporting inmate sexual misconduct because of

direct deterrence, misinformation, or their reasonable belief that reports would not result in

meaningful consequences. Supervisors dismissed Class Members’ complaints with statements

like, “this is the job you took so you should accept it,” and “[t]hat’s why you get paid how much

you get paid to work here.” 61 Supervisors failed to follow through on filing reports, discouraged




57
   Ex. 26, January 14, 2019 Deposition of Amar Patel (“Patel Dep.”) at 86:23-87:5, 103:13-104:11; Ex. 15,
Freeman Dep. 116:16-117:12; Merriweather Decl. ¶ 10; Sangster Decl. ¶ 13; Kryzyzowski Decl. ¶ 9; D.
Muhammad Decl. ¶ 12; Neylon Decl. ¶ 11; Smith Decl. ¶ 14.
58
   See, e.g., G. Henderson Decl., ¶¶ 7, 11, 14 (describing incidents where male correctional officers either
refused to write incident reports about masturbation or indecent exposure because they “did not see it,” or
their incident reports were incorrect); Ex. 15, Freeman Dep. 145:20-146:24 (Correctional Rehabilitation
Worker testifying that officers claimed to have not seen anything when they were writing incident report
for inmate indecent exposure, even though they were present); Bowie Decl. ¶ 3 (mental health specialist
describing after detainee made “extremely sexualized threats of harm” and shouted he was going to “fuck”
her, officers just stood there, and despite reporting the behavior to a lieutenant, receiving no indication he
wrote a report).
59
   Ex. 19, Woodford Rebuttal Rep. 16.
60
   Ex. 30, Wilensky Dep. 175:3-21; Ex. 26, Patel Dep. 86:23-88:12, 102:9-103:12.
61
   Pitts-Doss Decl. ¶ 11; Bertrand (Pryor) Decl. ¶ 13. See also Muhammad Decl., ¶ 9 (supervisors have
asked “if I provoked” detainees’ sexual behavior); Hill-Shumpert Decl.¶ 13 (superintendent said that
inmates were men and asked her what she expected).



                                                     12
Class Members from filing reports, or refused to sign off on reports altogether.62 They instructed

officers that an inmate could not be written up for indecent exposure if his penis was not visible

on security camera footage or if he was masturbating in his cell, even if he was purposely

masturbating at a female employee.63 Other victims were accused of provoking the harassment.64

D.         All Class Members Are Subjected to Inmate Sexual Harassment

        1. Direct harassment occurs throughout the Complex and to Plaintiffs and Class
           Members in all types of jobs
        Although the frequency may vary, Class Members who work in all parts of the Complex

are subjected to verbal sexual harassment, indecent exposure, and masturbation. 65 Even when

assigned to divisions which house females, Class Members encounter and are harassed by male




62
    See Ex. 14, Howard Dep. 238:19-241:25 (supervisors discouraged her from writing incident reports); Ex.
17, Altman Dep. 135:25-136:13, 138: 20-139:3, 142 (supervisors challenged her claims that inmates
masturbated at her and questioned whether she could “prove” it and said they would not sign off on her
reports); Ex. 16, Hobbs Dep. 162: 18-163:18 (several superiors discouraged her from filing disciplinary
reports); Macklin Decl. ¶ 9 (supervisors have told her ‘There’s nothing we can do…It’s part of the job.”)
63
    See, e.g., Sangster Decl. ¶ 8 (was told she could not write up an inmate for exposure because his penis
was not visible in the video); Correa Decl. ¶ 10, (told could not write incident report because the detainee
masturbated out of the view of the security camera); T. Brown Decl., ¶ 7 (heard she could not write up
inmates for masturbating in their cells because “They’re allowed to do that in their living units.”); Ray Decl.
¶ 15 (told inmates can masturbation at her cell because it is his “private living area.”).
64
   See, e.g. Bertrand Decl. ¶ 11, (“I recall hearing male officers making comments like, ‘Well, she had those
tight pants on…’ … There was a lot of victim blaming.”); T. Anderson Decl. ¶ 18 (supervisor told her she
acts like she’s never seen a dick before and to “stop being so sensitive”); C. Brown Decl. ¶ 12 (was told by
her supervisor “you’re a woman. That’s what they like.”)
65
    Ex. 2. See also, e.g., L. Anderson Decl. ¶ 12, (in Division 11, detainee pulled his penis out and stuck it
out of the chuckhole and said, “Come here, Sarge.”); McCoy Decl. ¶ 11, (in the tunnel, detainee in holding
cell pulled down his green jumpsuit and masturbated); Winter Decl. ¶¶ 7-9 (officer working in Central
Kitchen describing inmate workers masturbating in the Kitchen and seeing inmate from Division 6 with his
penis exposed in the tunnel); Myart Decl. ¶ 21 (describing bidding out of Receiving because of harassment,
but continuing to experience it in External Operations); Henderson Decl. ¶ 5, (inmates masturbated at her
weekly in Division 6 and monthly in Division 2); Collazo Decl. ¶ 5 (describing weekly masturbation
incidents in the Division 11 dispensary).



                                                      13
inmates regularly, including during their movements throughout the Jail.66 The harassment occurs

throughout the Jail and Courthouse, including such areas as dayrooms, medical dispensaries,

transport tunnels, ‘bullpens’ and even the law library. Inmates masturbate on the transport buses

and in the Emergency Room, in the courtyard, and on the recreation cage patio, singly and in

groups; they masturbate in the Central Kitchen, on the bridge, and in Receiving.67

        Further, Class Members in all types of jobs are sexually harassed. For instance, inmates

masturbated at: Nurse Shonnita Lanier every day as she dispensed medicine in the tiers of Division

8 while male officers laughed and shook their heads; Mental Health Specialist Alishia Mercherson

when she did rounds throughout the Jail and Cermak; Plaintiff Burroughs, a CMT, on housing tiers

and in clinics and tunnels; and Plaintiff Freeman, a CRW, on tiers while she collected inmate
              68
grievances.        Officer Jacqueline Brown in External Operations has experienced inmates

masturbating in the Jail courtyard as she goes in and out of the office and when she’s been assigned

to guard them at Stroger Hospital.69 Correctional Medical Technician Lorna Spencer described

that, repeatedly, as she arrived on the tier, detainees would line up naked in the shower area, look

at her, and masturbate. 70 Officer Catrina Brown, who works in Central Kitchen, encounters




66
   See, e.g., Henderson Decl. ¶¶ 3-4, (“Even when I was assigned to Division 3 (which was all women at
the time), my office was still in Division 2” and she was harassed as she walked past male inmates); Altman
Dep. 134-36 (although she was primarily assigned to female tiers in Division 8, a medical building that
houses both male and female inmates, she was subjected to indecent exposure and masturbation by male
inmates);
67
   See supra, Section II.B.2.
68
   Lanier Decl. ¶ 4; Mercherson Decl. ¶ 1-4; McClelland Decl. ¶ 9; Ex. 9, Burroughs Dep. 52: 19-22, 112-
13, 129-30, 142-43, 145, 157, 190; Ex. 15, Freeman Dep. 122:22-123:4
69
   J. Brown (CO) Decl. ¶ 4, 7-11.
70
   Spencer Decl. ¶ 5.



                                                    14
inmates exposing themselves to her at the gate of the kitchen, in the kitchen itself, and as she uses

the tunnels to deliver food.71

       2. All Class Members are also subject to ambient harassment
       Sexually threatening and degrading harassment happens throughout the Complex across

job types and other demographics.72 The atmosphere is so toxic that all Class Members experience

ambient harassment. As Plaintiffs’ expert Dr. Fitzgerald explains, ambient harassment “refers to

the experience of working in an environment permeated with sexually offensive and degrading

behavior, that is a highly sexualized atmosphere in which crude and offensive sexual behavior is

common and employees see that it is normative, whether specifically directed at them or not.” Its

impact is akin to “second hand smoke” and leads to “bystander stress,” the “negative job-related,

psychological, and health-related consequences that result from witnessing or hearing about

sexually offensive experiences of other women in one’s work environment.”73 Dr. Fitzgerald’s

review of Class Member accounts has led her to conclude that ambient harassment is

“omnipresent,” through the Class, and “affect[s] even those who have not been exposed directly. .

.to the extent that any such women exist. . .and compound[s] the distress of those who have.”74




71
   C. Brown Decl. ¶¶ 4-6; Y. Wilson Decl. ¶¶ 4-5, 10
72
   See, e.g., supra Sections II.B.-D.; Myart Decl. ¶ 8 (“Everyone I work with has had to deal with male
detainees masturbating and exposing their penises”); Thomas-Carter Decl. ¶ 5 (the harassment “happens to
women across the Jail regardless of their appearance, age or body type,” making her feel “like all of us
constantly are at risk”).
73
   Ex. 22, Fitzgerald Rep. at 5-6;.Id. at 6, 23.
74
   Id. at 8.



                                                  15
E.      Defendants Were Aware of the Widespread Sexual Harassment
        Since at least 2015, Defendants have been aware of the extraordinarily high levels of

detainee sexual harassment toward female staff at the Complex.75 Between January of 2015 and

October of 2018, CCSO’s own data from formal incident reports in CCOMS reflects between

1,750 to more than 2,000 incidents of sexual misconduct directed at Defendants’ female staff.76

Every incident report was reviewed and approved by supervisors and reported to senior staff.77 An

internal analysis created by CCSO showed there were 881 incidents of indecent exposure and

masturbation in the Jail and 205 incidents in the Courthouse – a combined 1,086 reported incidents

during a 22-month period in 2016-2017.78 CCSO also was aware—or should have been aware—

that these numbers underrepresented the true number of incidents. See supra Section II.C. 79

        CCSO acknowledged a dramatic increase in the number of incidents of detainee sexual

misconduct toward staff as early as 2015.80 From 2015 to 2017, senior leadership, including Curry,

Chief of Operations Jeff Johnson, and Director of Operations Tarry Williams, met regularly to

discuss the increasing number of incidents of detainee indecent exposure and masturbation. 81

CCSO also was aware that there was a “pervasive” masturbation and indecent exposure problem




75
   Ex. 6, Curry Dep. 45:19-23; Ex. 47 Declaration of Michael Holmes, Former First Assistant Executive
Director (“Holmes Decl.”) at ¶¶ 6-11.
76
   Ex. 41, Wilner Dep. Exhibit 7, 137:3-6; Ex. 20, Lundquist Rep. ¶ 16, Table 1.
77
   See Calvin Decl. ¶ 11; Ex. 35 CCSO_Howard_0000911-26; Ex. 10 CCSO_Howard_0001676-77, 1690-
91.
78
   Ex. 28, CCSO_Howard_0145831-38 at Table 2.
79
   Teamster’s Local 700 also alerted CCSO in June 2016 that “the reporting of these incidents is being
suppressed. Officers are discouraged from writing incident, officer battery, and/or inmate disciplinary
reports on these occurrences. The supervising personnel, after being made aware, deter the officers from
writing the reports and/or declines to assess digitally written reports so that the reports remain in the digital
system as incomplete.” Ex. 25, June 23, 2016 Teamsters Local 700 OSHA Notice.
80
   Ex. 6, Curry Dep. 44:14-45:23.
81
   Id. at 42:20-43:8; Ex. 47, Holmes Decl. ¶¶ 10, 11.



                                                      16
in the Courthouse between 2015 and 2017.82 Curry noted, in contrast, that sexual misconduct was

not a problem at other correctional institutions where he had previously worked, for more than 25

years.83

        Jail supervisors, including superintendents, assistant directors, directors, and even

Executive Director Jones, witnessed sexual harassment. 84 First Assistant Executive Director

Michael Holmes reviewed video footage of masturbation and indecent exposure directed at female

staff on a daily basis.85

           Teamster Local 700 (representing the Correctional Officers) also alerted management, by

complaining on November 12, 2015, about 118 recent masturbation incident reports.86 Then in

June 2016, the Local filed an Illinois OSHA complaint describing that “detainees are sexually

harassing female officers by way of explicit verbal sexual propositions, exposing their genitalia,

masturbating in close proximity up to and including ejaculation”; and, “Union Representatives

have presented concerns and express notifications of these issues to administration on multiple

occasions and in multiple forums, but have been met with a steadfast refusal to implement any

remedial measures for officer safety.”87

F.      Defendants Maintained Complex-Wide Policies and Practices That Enabled the
        Sexual Harassment and Can Be Addressed Through a Complex-Wide Injunction
        Defendants’ failed practices are responsible for the pervasive sexual harassment of

Plaintiffs and Class Members. Former First Assistant Executive Director Michael Holmes




82
   Ex. 6, Curry Dep. 83:10-84:6.
83
   See Id. at 15:17-20 (characterizing it as “very, very, very sporadic…”).
84
   See e.g., K. Black Decl. ¶ 16; T. Anderson Decl. ¶ 13; Hill-Shumpert Decl. ¶¶ 14-15.
85
   Ex. 47, Holmes Decl. ¶ 8.
86
   Ex. 8, CCSO_Howard_0252791-795.
87
   Ex. 25, June 23, 2016 Teamsters Local 700 OSHA Notice, Pl 00751-54.



                                                   17
explained that, despite the dramatic rise in masturbation incidents, senior administrators failed to

take the problem “seriously” and “[a]s a result, no effective measures were implemented to stop

it.”88 Well-managed correctional facilities take measures to minimize inmate sexual misconduct.89

As Dr. Fitzgerald has emphasized, “an organization with strong management norms and an

organizational climate that does not tolerate sexual harassment can inhibit harassment, even on the

part of those who would otherwise do so.”90

        1. CCSO failed to adopt reasonable measures throughout the Complex to reduce
           harassment that have been effective at other institutions or are common- sense
           solutions to rampant sexual harassment
        CCSO acknowledges that data reflecting a “significant number” of sexual misconduct

incidents in 2015 warranted “a systematic response.” 91 It further acknowledged that neither a

Consent Decree with the Department of Justice (governing various aspects of Jail operations) nor

budgetary issues constrained it from implementing remedial steps to address the problem. 92

Nevertheless, CCSO failed to adopt measures reasonably calculated to curtail harassment,

including measures proven to be effective at other institutions.93 The basic remedial measures

ordered in the Court’s November 28, 2017 Preliminary Injunction (Dkt. No.15), (e.g. behind the

back handcuffing, use of a transport team for known masturbators) reduced sexual misconduct

incidents 30% from 2017 to 2018. 94


88
   Ex. 47, Holmes Decl. ¶¶6-8; 11.
89
   See generally, Ex. 18, Woodford Rebuttal Rep.
90
   Ex. 22, Fitzgerald Rep. 9.
91
   Ex. 6, Curry Dep. 87:4-93:24; see also Ex. 45, CCSO_Howard_0329174-176, Memorandum, October
26, 2017 (public indecency incidents “are growing” and “occurring almost anywhere in the jail” and in the
Courthouse).
92
   Ex. 6, Curry Dep. 29:3-11, 33:2-35:17.
93
   Ex. 18, Woodford Rep. ¶ 13.b.
94
   Ex. 6, Curry Dep. 129:8-133:8; Ex. 41, Wilner Dep. Exhibit 7 (demonstrating reductions of incidents
post-injunction).



                                                   18
        In addition to other failed policies and practices, CCSO failed to implement the following

remedial measures, or did so only after Plaintiffs filed this lawsuit:

        (a) CCSO had no formal policy with an institutional response to detainee sexual
            misconduct until the November 2017 directive implementing the Preliminary
            Injunction.95

        (b) Except for the limited measures in the above directive, CCSO has no emergency
            response or other protocol for responding to inmate sexual misconduct.96

        (c) CCSO has never trained employees on how to respond to inmate sexual harassment,
            decrease opportunities for inmates to repeat the behavior, or respond to attempted
            assaults.97

        (d) CCSO does not have a zero-tolerance policy against inmate sexual harassment.
            Plaintiffs and Class Members are told sexual harassment by inmates is part of their
            jobs, and that cells are inmates’ “private domains.” See, supra, Section II.C.98

        (e) CCSO fails to provide adequate orientation to inmates entering the Jail regarding
            behavioral expectations.99

        (f) CCSO has no alarm system. Meeting spaces, even tiny ones, do not have panic buttons.
            Other than yelling for help, civilian staff have no means to call for assistance—not even
            whistles.100

        (g) CCSO failed to implement effective restraint systems for movement and in response to
            exposure and masturbation until 2017.101




95
   Ex. 6, Curry Dep 262:12-263:3; see Ex. 29, Policy 166, CCSO_Howard_0097010-012.
96
   Ex. 18, Woodford Rep. ¶ 97.
97
   Ex. 6, Curry Dep. 263:4-265:22; see generally Ex. 1, Group Declaration Exhibit.
98
   Cara Smith, CCSO policy director publicly stated that masturbation and indecent exposure to female staff
“is something that happens in custodial environments, period.” See https://chicago.suntimes.com/chicago-
politics/cook-county-inmates-masturbating-publicdefenders.
99
   Ex. 18, Woodford Rep. ¶¶ 85-86.
100
    Id. at ¶¶ 94-97; see also Bertrand Decl. ¶ 16; Braxton Decl. ¶ 10; Hogueisson Decl. ¶ 4; Hunter Decl. ¶
7.
101
    Ex. 3, Curry Decl. ¶¶ 17, 18.



                                                    19
        (h) CCSO fails to use modesty screens or panels in the showers and toilets, despite the
            prevalence of exposure and masturbation in these locations and their being required by
            the Prison Rape Elimination Act.102

        (i) CCSO has used tinted/one-way windows in limited areas only, despite their
            effectiveness in deterring indecent exposure and masturbation.103

        (j) CCSO has failed to secure chuckholes to prevent detainees from inserting their penises
            through them and masturbating and ejaculating at female employees.104

        Finally, as early as 2015, CCSO knew that other institutions had implemented specially

designed exposure control uniforms and hand mitts to combat masturbation and indecent

exposure.105 But, rather than invest in products proven to be effective, CCSO elected to use its in-

house seamstress to modify existing jumpsuits. 106 These modified jumpsuits were ineffective

because: (a) detainees rip the jumpsuits to expose themselves; (b) the front Velcro closures easily

open; (c) detainees wear the jumpsuits open down to their crotches and can access their penises;

(d) CCSO failed to consistently enforce the requirement to wear them; and (e) there were not

enough jumpsuits for all detainees supposed to wear them.107 Only in 2018 did CCSO even begin




102
    Ex. 18. Woodford Rep. ¶ 100; Ex. 32, Frasier Rep. 22 (acknowledging PREA non-compliance). Frasier
also admitted that a) the work conditions at the jail and Courthouse constituted a sexually hostile work
environment, and b) that such work conditions were not part of the job or something female employees had
to endure simply because they chose to work in a correctional setting. April 23, 2019 Deposition of Margo
Frasier (“Frasier Dep.”) at 149:2-13, 207:3-17.
103
    Ex. 6, Curry Dep. 231:24-236:15, 239:17-240:13.
104
    Id. at 238:5-39:16.
105
    Ex. 31, CCSO_Howard_0251470-471; Ex. 6, Curry Dep. 186:10-188:14, 195:13-196:2.
106
    See Ex. 47, Holmes Decl. ¶¶ 23-24.
107
    Ex. 18, Woodford Rep. ¶¶ 80, 89, 90; Ex. 47, Holmes Decl. ¶¶ 25; See also, e.g., Ex. 21, Robinson Dep.
168:6-169:2; Winter Decl. ¶ 8, Pl. (describing inmate wearing green jumpsuit, unsnapped all the way down
the front, with his penis exposed and masturbating, and the male officer escorting him laughing); Correa
Decl. ¶¶ 12-13 (detainees who share a cell with a non-green jumpsuit detainee will switch jumpsuits with
their cellmate): Trejo Decl. ¶ 14 (“The Velcro closure on the green jumpsuits does not stay closed …
Sometimes detainees have a hole in their . . . crotch area, which they use to remove their penises.”).



                                                   20
acquisitions for effective exposure control jumpsuits; in contrast, California correctional systems

have been using such jumpsuits since 2007.108

        2.         CCSO’s Disciplinary System Fails to Appropriately Punish or Deter Sexual
                   Harassment by Inmates
        CCSO has a centralized disciplinary system that governs inmate misconduct across the

Complex. The disciplinary code defines and classifies offenses and establishes disciplinary

procedures. 109 Code infractions, wherever they occur, are adjudicated pursuant to the same

procedures. Since at least 2015, CCSO has used individual hearing officers instead of a hearing

committee.110 The hearing officers report to the Director of Inmate Discipline, currently Steven

Wilensky. 111 This centralized hearing unit administers all inmate discipline. 112              CCSO’s

disciplinary system does not impose consistent or effective discipline on inmates who sexually

harass staff.113

                   a. CCSO Permitted Sexual Misconduct Complaints to Expire, Allowing
                      Inmates to Avoid Consequences
        To initiate discipline, sworn staff file an incident report, triggering a disciplinary ticket.

That report must be filed within 72 hours of the incident and a hearing held within eight days. 114

Failure to timely serve written notification on the detainee or to conduct the hearing results in the




108
    Ex. 6, Curry Dep. 186:10-211:1; Ex. 18, Woodford Rep. ¶¶ 92-93.
109
     See, e.g. Ex. 36, CCSO_Howard_0078551-556; Ex. 51, CCSO_Howard_0281113-119, Inmate
Disciplinary Codes.
110
    Ex. 52, CCSO_Howard_0000909-910.
111
    Ex. 30, January 9, 2019 Deposition of Steven Wilensky (Wilensky Dep.) at 15:18-16:4. Prior to that,
CCSO used a disciplinary hearing team comprised of dedicated lieutenants and civilian staff. Ex. 34, Burke
Dep. 24:16-25:10.
112
    Ex. 46, CCSO_Howard_0281586-588; Ex. 4, CCSO_Howard_0064470-474, Policy 704.
113
    See Ex. 18, Woodford Rep. ¶¶45-82.
114
    730 ILCS § 130/3.1; Ex. 30, Wilensky Dep. 115:8-22.



                                                   21
expiration of the ticket and bars imposition of any discipline.115 Defendants’ expert calculates that

between January 2015 and August 2016, 28% of sexual misconduct incidents were allowed to

expire, while an internal CCSO analysis showed that the expiration rate was 24% between January

2016 and October 2017.116 After CCSO initiated a system-wide change to the disciplinary process

(which was not fully implemented until 2018), the expiration rate for sexual misconduct incidents

improved to 9%.117 In addition to the problem with expiring tickets, when discipline was issued,

it was not implemented because CCSO failed to create sufficient disciplinary housing. At one

point, there was a 200-inmate waiting list to enter disciplinary housing.118

               b. The Directors of Discipline and Their Staff Lack Corrections Background
       Individuals in charge of discipline were untrained and inexperienced. Steve Wilensky,

Director of Discipline beginning in September 2016, had no corrections background and received

no formal training.119 His supervisor, Mathew Burke, Chief of Staff from June of 2014 to July of

2018, also had no corrections discipline background.120 None of the hearing officers reporting to

Wilensky or Burke have been formally trained. 121 Due to this lack of experience or training,

hearing officers failed to properly adjudicate tickets or decide effective sanctions--one threw out a

ticket filed on behalf of medical staff as “hearsay.”122 Wilensky found an inmate not guilty of

masturbation based on a “gut feeling” that he was not masturbating, despite the sworn statement




115
    Id. at 46:8-47:8.
116
    Ex. 41, Wilner Rep. 15-16; Ex. 28, CCSO_Howard_0145831 at Table 2.
117
    Ex. 41, Wilner Rep. 15-16.
118
    Ex. 47, Holmes Decl. ¶¶18-19.
119
    Ex. 30, Wilensky Dep. 8:22-11:7, 14:20-15:17, 209:8-17.
120
    Ex. 34, Burke Dep. 9:15-17:11.
121
    Ex. 30, Wilensky Dep. 112:11-114:12.
122
    Ex. 19, Woodford Rebuttal Rep. 20.



                                                 22
of the officer.123 Uniformed staff at the level of lieutenant or higher, who understand detainee

behavior, must participate in the disciplinary process for it to function properly.124

               c. Hearing Officers Fail to Impose Progressive Discipline
       Despite written policies providing for progressive discipline of repeat perpetrators,

CCSO’s data and documents reflect a widespread failure to impose more severe sanctions for

repeat offenses. A significant number of inmates have been issued multiple disciplinary tickets for

masturbating at female staff with no increased sanctions. 125 CCSO’s disciplinary data shows

inmates with up to 30 or more documented incidents.126 “When a prior sanction was ineffective in

changing the inmate’s behavior, there is no reason to believe that the same or a lesser sanction will

be effective.”127

              d. CCSO downgraded sanctions for masturbation, indecent exposure and sex
                 harassment
       The explosion in sexual misconduct coincided with CCSO’s decision to downgrade the

coinciding offenses. Under the November 2011 code, Indecent Exposure, Sexual Harassment,

and Masturbation were all punishable by 25 to 60 days in disciplinary segregation and additional

sanctions.128 But in December 2013, CCSO reduced the sanctions for indecent exposure and

sexual harassment to 5 to 15 days in segregation and for masturbation to 5 to 25 days. CCSO’s

30(b)(6) witness on inmate discipline could not explain why CCSO reduced the sanctions

available for sexual offenses.129




123
    Ex. 30, Wilensky Dep. 226:8-228:10.
124
    Ex. 19, Woodford Rebuttal Rep. 20.
125
    Ex. 18, Woodford Rep. ¶ 73-76
126
    Ex. 48, Charles Decl. ¶ 4; Ex. 19, Woodford Rebuttal Rep. 12.
127
    Ex. 18, Woodford Rep. ¶ 73.
128
    Ex. 34, Burke Dep. 18:1-21:20; Ex. 50, CCSO_Howard_0000930-933.
129
    Ex. 34, Burke Dep. 18:1-21:20; Ex. 36 CCSO_Howard_0078544-550, 545-546, 550.

                                                 23
               e. The CCSO Failed to Arrest Detainees for Criminal Indecent Exposure
       If CCSO does not arrest detainees for indecent exposure, they cannot be charged and

prosecuted. In Illinois, this conduct constitutes a Class A Misdemeanor of Public Indecency; a

third conviction will be punished as a Class 4 Felony. 720 ILCS 5/11-30. On a first or second

offense, the individual can be fined up to $2,500 and sentenced to a year in prison. 730 ILCS

5/5-4.5-55; 730 ILCS 5/5-4.5-45. But, when Jail inmates commit the crime of public indecency,

they are rarely arrested and prosecuted.130

               f. Cook County Failed to Take Steps Reasonably Calculated to Protect Its
                  Employees and Acquiesced in CCSO’s Inadequate Measures

       Cook County has failed to protect both its own employees and CCSO employees in its

capacity as overseer and administrator of the CCSO.131 The County was aware of the pervasive

sexual harassment at the Complex but took no meaningful steps to curtail it. It routinely failed to

act on complaints filed by Cermak employees through the limited channels that were available to

them.132 MHS Mercherson’s supervisors told her not to document incidents of sexual misconduct

by repeat masturbators in Cook County’s system because “the issue was known.” 133 Ms.

Mercherson’s manager, Dr. Gomez, told her and other Cermak employees during a meeting,

“[Y]ou make good money because you’re being subjected to this” and “get another job if you don’t

like it here.”134 The County simply washed its hands of the problem leaving it to CCSO.




130
    Ex. 6, Curry Dep. 244:4-246:19; Ex. 27, CCSO_Howard_0281582-583 (Curry Dep. Exhibit 30).
131
    See https://www.cookcountyil.gov/agency/bureau-human-resources-0, (last visited April 2019), The
Cook County website states: “Courts – Cook County oversees one of the nation’s largest unified criminal
and civil justice system, and administers the largest single jail site in the country.”
132
    See e.g., Polo Decl. ¶ 17-19; Ex. 9, Burroughs Dep. 111:7-117:19; Bowie Decl. ¶ 22.
133
    Mercherson Decl. ¶¶12-13. See also Taylor Decl. ¶ 18 (for a while, her supervisor would not let her
document incidents in EMERS because it would go on the detainee’s medical record).
134
    Mercherson Decl. ¶12.

                                                  24
                                        III. ARGUMENT

       Plaintiffs seek to represent a Class of all women who have been employed by the CCSO at

the Jail or as Court Services deputies at the Courthouse, or by the County in positions with Cermak

Health Services, at any time since April 23, 2015, excluding women who held the high-level

positions identified in Exhibit A to the Complaint, during the time they held any such position. To

proceed on behalf of the Class, the Plaintiffs must first satisfy the four prerequisites of Rule 23(a):

numerosity; commonality; typicality; and adequacy of representation. Brand v. Comcast Corp.,

302 F.R.D. 201, 216 (N.D. Ill. 2014) (citing Fed. R. Civ. P. 23(a)(1)-(4)). Plaintiffs seek

certification under Rule 23(b)(3), which requires that “the common questions predominate and

class treatment is superior,” or alternatively, under Rule 23(c)(4). Id. Plaintiffs meet all the

relevant requirements of Rules 23(a), (b), and (c).

A.     The Proposed Class Is Ascertainable
       As a threshold matter, “the members of a proposed class must be ascertainable, which

means that the class must be ‘defined clearly and based on objective criteria.’” Mullen v. GLV,

Inc., No. 18 C 1465, 2019 U.S. Dist. LEXIS 9034, at *4-5 (N.D. Ill. Jan. 18, 2019) (quoting Mullins

v. Direct Dig., LLC, 795 F.3d 654, 659 (7th Cir. 2015)). The Class definition meets these criteria.

It consists only of objective facts such as gender, the relevant time period, and job titles excluded

from the Class. It therefore satisfies the ascertainability requirement.

B.     The Proposed Class Satisfies the Requirements of Rule 23(a)

       1.      The Proposed Class Satisfies the Numerosity Requirement
       The Class contains almost 2,000 members, easily satisfying the numerosity requirement.

This Court recently explained that “‘[a]lthough there is no ‘magic number’ of class members for

numerosity purposes, when a class numbers at least 40, joinder will be considered impracticable.’”

Mullen, 2019 U.S. Dist. LEXIS 9034, at *4-5 (quoting Hale v. AFNI, Inc., 264 F.R.D. 402, 404


                                                  25
(N.D. Ill. 2009)). The number of class members here makes joinder “highly impracticable.” Healy

v. IBEW, Local Union No. 134, 296 F.R.D. 587 592-93 (N.D. Ill. 2013).

       2.      The Proposed Class Satisfies the Commonality Requirement
       To show commonality after the Supreme Court’s decision in Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338 (2011), plaintiffs must raise “‘a common contention that is capable of

classwide resolution’” and “show that ‘determination of [the contention’s] truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one stroke.’” Brand, 302

F.R.D. at 217 (quoting Wal-Mart, 564 U.S. at 350)). “‘Even a single [common] question’ will do.”

Wal-Mart, 564 U.S. at 359 (internal citation omitted). The question must be capable of a common

resolution. Id. at 350; see Van v. Ford Motor Co., No. 14-cv-8708, 2018 U.S. Dist. LEXIS 166755,

at *24 (N.D. Ill. Sep. 27, 2018) (“‘[i]f the same evidence will suffice for each member to make a

prima facie showing, then it becomes a common question’”) (quoting Messner v. Northshore Univ.

HealthSystem, 669 F.3d 802, 815 (7th Cir. 2012)). To satisfy the common answer criterion if there

are multiple employment decisions, plaintiffs must identify “‘some glue holding the alleged

reasons for all those [employment] decisions together.’” Brand, 302 F.R.D. at 217 (quoting Wal-

Mart, 564 U.S. at 352)).

       The glue in a hostile environment case typically comes from common proof of one or more

of the elements of such a claim:

       A hostile work environment may be experienced differently from one person to the
       next, but it is nonetheless “a single unlawful practice under Title VII.” Scruggs v.
       Garst Seed Co., 587 F.3d 832, 840 (7th Cir. 2009). The multi-factor test for hostile
       work environment requires a showing “(1) that the work environment was both
       subjectively and objectively offensive; (2) that the harassment was based on
       membership in a protected class; (3) that the conduct was severe or pervasive; and
       (4) that there is a basis for employer liability.” Alexander v. Casino Queen, Inc.,
       739 F.3d 972, 982 (7th Cir. 2014) (internal quotation marks omitted).… A court
       examining such a claim must “look to all the circumstances” in a particular
       workplace, because the claim “is composed of a series of separate acts that


                                                 26
       collectively constitute one ‘unlawful employment practice.’” Nat'l R.R. Passenger
       Corp. v. Morgan, 536 U.S. 101, 116-17 … (2002). Brand, 302 F.R.D. at 218.

       In this case, Plaintiffs can demonstrate that the elements underlying a hostile environment

claim raise common questions capable of class-wide resolution based on common evidence.

               a.      Whether the Work Environment Has Been Objectively Offensive Is
                       Capable of Classwide Resolution Based on Common Evidence

       An offensive sexually hostile environment can include “sexual assaults; other physical

contact, whether amorous or hostile, for which there is no consent express or implied; uninvited

sexual solicitations; intimidating words or acts; obscene language or gestures; pornographic

pictures”. E.E.O.C. v. Int'l Profit Assocs., Inc., 654 F. Supp. 2d 767, 783 (N.D. Ill. 2009) (internal

cite omitted). To show objective offensiveness in a class hostile environment case, plaintiffs do

not need to present evidence of harassment from all or even most class members. In Brand, for

example, the plaintiffs presented evidence from about 10% of the class members of use of “nigger”

or other racially hostile terms. 302 F.R.D. at 219. The Court concluded that the showing was

“sufficient to establish ‘significant proof’ of the common question of whether a hostile work

environment existed for African-American employees ….” Id.

       Here, Plaintiffs offer statistical, documentary and anecdotal evidence that the work

environment at the Complex was objectively offensive for all women. First, they present testimony

and declarations from more than 150 Plaintiffs and Class Members that, on a regular and often

daily basis, male detainees masturbate, expose themselves, hurl disgusting sexual epithets and

sexual threats against them. In addition, Plaintiffs present evidence of harassment for more than

500 individual Class Members. Finally, Plaintiffs’ Expert Dr. Lundquist identified 1745 written

complaints of sexual harassment from January 2015 through October 2018. In total, Plaintiffs

submit specific evidence of harassment from more than 25% of the proposed class.



                                                 27
        The environment was objectively offensive to all Class Members even though it may

have been worse in some parts of the Complex than others.135 This case differs from Bolden v.

Walsh Constr. Co., 688 F.3d 893, 896 (7th Cir. 2012) (rejecting commonality when the

construction work “sites had different superintendents, with different policies” leading to

“materially different working conditions”) and Adams v. RR Donnelley & Sons, 98 C 4025, 96 C

7717, 2001 U.S. Dist. LEXIS 4247, at *48-49 (N.D. Ill. Apr. 6, 2001), (declining to certify

company-wide class because of lack of evidence that corporate management condoned offensive

behavior but certifying classes in several divisions) for the following reasons:

•       CCSO was organized on a centralized, paramilitary model and Defendants implemented
        the same policies throughout the Complex, see supra at 2-3;

•       All divisions and departments experienced sexual harassment, see supra at 5-10, 13-15;

•       Women worked and moved throughout the Complex encountering inmates, see supra 3-5;

•       Women frequently were reassigned to different divisions, given special assignments, and
        assigned overtime outside their assigned positions, see supra at 3-5;

•       All women experienced ambient harassment, see supra at 13-15.

For all these reasons, Plaintiffs’ contention that the Complex was objectively offensive raises

common issues

                b.      Common Evidence Will Resolve the Issue of Whether Detainees
                        Harassed Class Members Because of Their Sex on a Classwide Basis




135
    Notably, the fact that Class Members worked in a jail instead of an office does not prevent common
evidence from establishing objective offensiveness. While “‘[i]t is absurd to expect that a prison can
actually stop all obscene comments and conduct from its detainees … we can expect and require prisons …
to implement and enforce policies reasonably calculated to minimize such harassment and protect the safety
of its employees.’” Freitag v. Ayers, 463 F.3d 838, 848 (9th Cir. 2006) (quoting Powell v. Morris, 37 F.
Supp. 2d 1011, 1017 (S.D. Ohio 1999)) (affirming verdict for female prison guard who was exposed to “a
constant barrage of sexual abuse” from detainees).



                                                   28
        The issue of whether detainees harassed Class Members because of their sex also can be

established based exclusively on common evidence. Sexual epithets, sexual threats, indecent

exposure of genitalia, masturbation, and sexual assaults are all sexual in nature and hence satisfy

the “because of sex” element without the need for other evidence of detainees’ motivations. See

Andrews v. City of Philadelphia, 895 F.2d 1469, 1482 n.3 (3d Cir. 1990) (“[T]he intent to

discriminate on the basis of sex in cases involving sexual propositions, innuendo, pornographic

materials, or sexual derogatory language is implicit, and thus should be recognized as a matter of

course.”); Henson v. City of Dundee, 682 F.2d 897, 902-04 (11th Cir. 1982) (unlike other disparate

treatment claims, cases of sexual harassment creating a hostile environment do “not present a

factual question of intentional discrimination which is at all elusive”).

        Additionally, common evidence in the form of expert testimony can resolve the issue of

whether the detainees engaged in the harassment because of Class Members’ sex. Plaintiffs’ expert

Dr. Louise Fitzgerald opines that the detainees’ harassment “essentially constitute[s] a ‘once-

removed’ form of sexual assault, often accompanied by graphic and violent threats of the ‘real

thing’” and reflect “contempt” toward women and “the need for power and control.”136 In other

words, these acts are performed because of Class Members’ sex. Defendants’ expert Margo Frazier

agrees that sexual harassment of female employees was a purpose for inmates’ sexual

misconduct.137

        Finally, CCSO’s 30(b)(6) witness admitted that the masturbation and indecent exposure

was directed largely at just the female staff 138 and the common evidence reflected in incident

reports shows this behavior was overwhelmingly directed at female staff. This evidence supports



136
    Ex. 22, Fitzgerald Rep. at 7 & n.4.
137
    Ex. 43, Frasier Dep. 188:1-12.
138
    Ex. 6, Curry Dep. 313:5-8.

                                                 29
the contention that the harassment was “because of sex”; if the inmates’ motivation was only to

disrupt the environment they would have directed the behavior at both sexes.

               c.      The Issue of Whether Detainees’ Conduct Was Severe or Pervasive Is
                       Capable of Classwide Resolution Based on Common Evidence
       The third requirement for establishing a hostile environment claim, “severe or pervasive”

conduct, can be established through common evidence as well. The common evidence showing

that the environment has been objectively offensive also will establish that the harassment has

been severe. The types of verbal threats and epithets directed at Class Members, even without

more, are severe. See EEOC v. Int’l Profit Assocs., 647 F. Supp. 2d 951, 989 (N.D. Ill. 2009)

(harassment may be severe or pervasive when women were exposed to “widespread, daily use of

gender specific terms of abuse such as ‘bitch,’ ‘slut,’ and ‘whore,’ [and] to harassing workplace

conduct such as bottom slapping.”).

       The same reasoning applies in the context of claims by female employees against

correctional institutions. See Eddy v. City & Cty. of Denver, No. 15-cv-02539-MSK-STV, 2018

U.S. Dist. LEXIS 49428, at *21-22 (D. Col. Mar. 26, 2018) (holding that testimony that plaintiff

“has been exposed to constant lewd and offensive comments from detainees for more than a

decade, as well as less frequent exposure to public masturbation” is sufficient to meet severe or

pervasive requirement). Moreover, the common evidence shows that the harassment went beyond

words to exhibitionist masturbation, indecent exposure, and, less frequently, sexual assaults. A

single instance of any of these incidents is severe; repeated instances are more so. See Freitag,

468 F.3d at 540 (affirming that jury had substantial basis for concluding that the inmate harassment

was severe and pervasive when female prison employee was exposed to five incidents of

exhibitionist masturbation.).




                                                30
       With respect to whether the harassment was pervasive, Plaintiffs’ evidence showing that

the harassment was objectively offensive, including the overwhelming evidence that more than

25% of Class Members have experienced the same inmate harassment, is more than sufficient to

meet the pervasiveness standard.

                d.     The Issue of Whether There Is a Basis for Employer Liability Is
                       Capable of Classwide Resolution Based on Common Evidence
       Defendants’ liability for the hostile environment rests on whether they were aware of the

harassment and whether they “[f]ail[ed] to respond to and remedy complaints.” Brand, 302 F.R.D.

at 221. Both these sub-issues can be resolved through common evidence.

       Defendants admit they were aware of the sexual harassment. Supra Section II.E. Despite

that knowledge, Defendants failed to take adequate remedial measures to reduce or significantly

address the harassment. Wal-Mart requires plaintiffs challenging multiple employment decisions

to identify “‘some glue holding the alleged reasons for all those [employment] decisions

together.’” Brand, 302 F.R.D. at 217 (quoting Wal-Mart, 564 U.S. at 352)). Here, Plaintiffs

provide that glue in several ways.

       First, CCSO has a hierarchical, paramilitary structure.         Policies and practices are

centralized; managing officers do not run their divisions as separate fiefdoms. See supra at 2-3.

       Second, Plaintiffs have presented common evidence that Defendants failed to adopt

reasonable policies to address the harassment by male detainees. These Complex-wide failures

included: failure to adopt a policy regarding detainee sexual misconduct, failure to train employees

to deal with sexual misconduct, failure to provide adequate orientation to new detainees, failure to

implement a zero-tolerance policy for detainee sexual harassment, failure to properly restrain

detainees, failure to install modesty screens, failure to use tinted/one way windows, failure to

secure chuckholes, and failure to use exposure control jumpsuits. See supra at 17-21.


                                                31
       Third, Plaintiffs have presented substantial common evidence that Defendants’ disciplinary

system contributed to the hostile environment. CCSO allowed detainee sexual misconduct tickets

to expire which resulted in no discipline; it hired unqualified individuals to administer the detainee

discipline system; it failed to involve sworn personnel in the discipline process; it failed to impose

progressive discipline for repeat offenders in violation of its written policies; it downgraded the

offenses of masturbation, indecent exposure and sexual harassment in 2013 and waited until a

hostile environment had existed for several years before re-elevating the penalties; and it failed to

consistently arrest or pursue criminal charges against violators. See supra at 21-24.

       Finally, the evidence that Cook County should be liable for the harassment is completely

common in nature. Despite the County’s knowledge of the harassment that its employees suffered,

it relied completely on CCSO to protect the officers and address the hostile environment. An

employer, however, cannot escape liability by putting its faith in a non-employer to create an

environment in compliance with federal law. See Los Angeles Dep’t of Water & Power v.

Manhart, 435 U.S. 702, 718 n. 33 (1978) (“We do not suggest… that an employer can avoid his

responsibilities [under Title VII] by delegating discriminatory programs to corporate shells.”).

       3.      Plaintiffs Satisfy the Typicality Requirement
       The typicality requirement primarily directs the district court to focus on “whether the

named representatives’ claims have the same essential characteristics as the claims of the class at

large.” Healy, 296 F.R.D. at 592 (citing Muro v. Target Corp. 580 F.3d 485, 492 (7th Cir. 2009)).

“A plaintiff’s claim is typical if it arises from the same event or practice or course of conduct that

gives rise to the claims of other class members and his or her claims are based on the same legal

theory.” Id. (quoting NEWBERG, CLASS ACTIONS § 1115(b) (1977)). Typicality may be satisfied in

a class case involving sexual harassment “even though varying fact patterns support the claims or

defenses of individual class members or there is a disparity in the damages claimed by the

                                                 32
representative parties and the other members of the class.” Markham v. White, 171 F.R.D. 217,

223 (N.D. Ill. 1997).

           The named Plaintiffs’ claims are typical because they have the same essential

characteristics as the claims of other Class Members. Plaintiffs faced the same sexual harassment

as the putative Class Members arising out of the same course of conduct by Defendants. Plaintiffs,

like other Class Members, worked in an environment saturated with sexual harassment and

experienced verbal and physical sexual harassment by detainees due to Defendants’ failure to

adopt policies and practices reasonably calculated to address the harassment. See supra at 5-15.

That is all that is needed.

           4.      Plaintiffs and Their Counsel Are Adequate Representatives
           Rule 23(a)(4) requires class representatives and their counsel to “fairly and adequately

protect the interests of the class.” Fed. R. Civ. Pro. 23(a)(4). Class representatives must not have

antagonistic or competing interests to those of the putative class members, Rosario v. Livaditis,

963 F.2d 1013, 1018 (7th Cir. 1992), must possess general knowledge of the case, and must

participate in the discovery process. Fournigault v. Indep. One Mort. Corp., 234 F.R.D. 641, 646

(N.D. Ill. 2006) (internal citation omitted). Plaintiffs do not have claims antagonistic to or

conflicting with those of Class Members. They were subject to the same type of sexual harassment

and seek remedies beneficial to all Class Members. Plaintiffs have fully participated in the

discovery process, including document production, interrogatories, and depositions. Additionally,

Plaintiffs’ counsel have significant experience representing plaintiffs in employment

discrimination class actions.139 They have litigated numerous sexual harassment matters, and one




139
      See Ex. 44, Attorney Declarations.



                                                  33
firm successfully represented a class of female employees who endured sexual harassment by

inmates at a federal prison.140

C.     The Proposed Class Satisfies the Requirements of Rule 23(b)(3)
       A class may be certified under Rule 23(b)(3) if “the questions of law or fact common to

class members predominate over any questions affecting only individual members, and [] a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). The proposed Class meets both requirements.

       1. Questions Common to Class Members Predominate Over Questions Affecting
          Only Individual Members
       In this case, as explained in the commonality section above, all liability issues, except

subjective offensiveness, may be resolved based solely on common evidence.                  Subjective

offensiveness should be rebuttably presumed, and hence, is only a minor issue in this case.

Although individualized damages may vary, differences in damages “do not undermine the fact

that the fundamental question that predominates is a common question, namely whether there was

a hostile work environment in plaintiffs’ workplace.” Brand, 302 F.R.D. at 223-24. Granted, at

some point a proposed class may be so large that individualized damages issues overwhelm

liability issues, see, e.g., Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1434-35 (2013) (rejecting

23(b)(3) certification for class of over 2 million customers), but that is not true here.

       2.      A Class Action Is Superior to Other Methods for Adjudicating the Matter
       A class action would be superior to other means of adjudicating this case for the same

reasons as in Brand: litigating common issues one time instead of many individual suits “would

enable greater efficiency.” 302 F.R.D. at 224. Plaintiffs are unaware of any litigation commenced




140
  Ex. 44, attached thereto class certification decision in White v. Holder, EEOC Case No. 510-2012-
00077X.


                                                  34
by any Class Members, except Ramos v. Cook County Sheriff’s Office, Case No. 18-cv-00274.

        The Supreme Court established the model for trying class discrimination cases in

International Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977). Common issues

are decided in the first stage of a trial. If plaintiffs prevail, they are entitled to injunctive relief and

to move to the second stage of trial in which individualized issues, including damages, for each

class member who elects to participate are decided in a series of “mini-trials” in which defendants

have the burden of proof. Id. at 361. Several district courts in the Seventh Circuit have adapted

this model to hostile environment cases in slightly varying ways. The Court need not decide at

this time how it would adapt the Teamsters model to a hostile environment case, but must merely

conclude that, with use of the model, the class action would indeed be manageable.

D.      The Class Meets the Requirements for Issue Certification Under Rule 23(c)(4)
        If the Court concludes that the Class does not satisfy the requirements of Rule 23(b)(3) it

should certify the Class to litigate all common liability issues under Rule 23(c)(4). See Brand, 302

F.R.D. at 224 (stating that, “if damages questions ultimately prove to present significant

manageability or similar problems, the Court could modify the certification to limit its scope to

liability only, which would appropriately be an issues class under Rule 23(c)(4)”). However,

counsel anticipates that, if this happens, almost all of their approximately 400 clients, and likely

other members of the proposed Class, would intervene in the case. It is unclear that manageability

concerns would decline significantly under this scenario.

                                        IV.     CONCLUSION

        The proposed Class satisfies all requirements for class certification under Rule 23(a) and

Rule 23(b)(3). The Court should grant Plaintiffs’ motion.




                                                    35
Dated: May 3, 2019                    Respectfully Submitted,

                                      /s/ Noelle Brennan______________
                                      One of the Attorneys for Plaintiffs


Marni Willenson                       Noelle Brennan
marni@willensonlaw.com                nbrennan@nbrennan-associates.com
Samantha Kronk                        Kristin Carter
skronk@willensonlaw.com               kcarter@nbrennan-assocites.com
WILLENSON LAW, LLC                    Naomi Frisch
542 S. Dearborn St., Suite 610        nfrisch@nbrennan-associates.com
Chicago, IL 60605                     NOELLE BRENNAN & ASSOCIATES,
312.508.5380                          LTD.
                                      20 S. Clark St., Suite 1530
Caryn C. Lederer                      Chicago, IL 60603
clederer@hsplegal.com                 312.422.0001
Kate E. Schwartz                      Cyrus Mehri
kschwartz@hsplegal.com                cmehri@findjustice.com
Emily R. Brown                        Ellen Eardley
ebrown@hsplegal.com                   eeardley@findjustice.com
HUGHES SOCOL PIERS                    Michael Lieder
RESNICK & DYM, LTD.                   mlieder@findjustice.com
70 W. Madison St., Suite 4000         MEHRI & SKALET, PLLC
Chicago, Il 60602                     1250 Connecticut Ave., NW, Suite 300
312-604-2630                          Washington, D.C. 20036
                                      202.822.5100
Shelly B. Kulwin
skulwin@kmklawllp.com
Jeffrey Kulwin
jkulwin@kmklawllp.com
Rachel A. Katz
rkatz@kmklawllp.com
KULWIN, MASCIOPINTO & KULWIN,
LLP
161 N. Clark Street, Suite 2500
Chicago, IL 60601
312.641.0300

Attorneys for Plaintiffs




                                  1
                              CERTIFCATE OF SERVICE

      I hereby certify that on May 3, 2019, I electronically filed the foregoing PLAINTIFFS’

MEMORANDUM IN SUPPORT OF THEIR MOTION FOR CLASS CERTIFICATION

with the Clerk of the Court using the CM/ECF system. All counsel of record are registered

CM/ECF users and service will be accomplished by the CM/ECF system.

Date: May 3, 2019                               Respectfully submitted,

                                                /s/ Noelle Brennan
                                                One of Plaintiffs’ Attorneys




                                            1
